Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 06/30/2022 are acknowledged. Amended Claims 1, 6, 11 and 16 are acknowledged by the examiner. Accordingly, claims 1-20 are remain pending and have been examined.

Response to Arguments
2.  	Applicant’s arguments filed on 06/30/2022 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leong et al. (US 2018/0181568 A1) hereinafter Leong in view of Li et al. (US 2018/0137119 A1) hereinafter Li.
Regarding Claim 1, Leong teaches an electronic device (fig.2; electronic devices) comprising: a camera (Para.0039; camera); a memory (fig.1; Para.0033 and 0039; memory); a display (Para.0032-0033; display); and a processor (Para.0033; processors), wherein the processor is configured to: based on an input for executing a camera application being received (fig.3; Para.0049), identify first images shot within a region of a set range from a location of the electronic device from among a plurality of images based on location information of the plurality of images stored in the memory or an external electronic device (fig.3-4; Para.0049-0051; panoramic images are captured with time and location of a region and stored in the memory); and while displaying a preview image obtained through the camera on the display (fig.3-4; display images), display a visual object comprising a thumbnail image corresponding to the at least one second image on the display by overlaying the visual object on the preview image (fig.3-4; Para.0039; 0041; select image from the panoramic images which can be based on time or location).  

 	Leong does not teach estimate a user's preferences for the first images, respectively; select at least one second image from the first images based on a priority of each of the first images determined by the user's preferences;

 	Li teaches estimating a user's preferences for the first images (fig.11; Para.0209; step 1101 estimates or detects setting images by user preferences), respectively; select at least one second image from the first images based on a priority of each of the first images determined by the user's preferences (fig.11; Para.0209 and 0263; selecting one of the images based on the user preferences to share with a person or individual group).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leong to include estimating a user's preferences for the first images, respectively; select at least one second image from the first images based on a priority of each of the first images determined by the user's preferences as taught by Li to improve image application (see background).

Regarding Claim 2, Leong teaches the electronic device of claim 1, wherein the processor is further configured to: identify the priority of each of the first images based on image information of each of the first images (Leong: fig.3-4; Para.0039; 0041; select image from the panoramic images which image information can be time, movement or location); and select the at least one second image based on the priority of each of the first images (Leong: fig.3-4; Para.0039; 0041; select image 303 based on the thumbnail image 304).  

Regarding Claim 8, Leong teaches the electronic device of claim 1, wherein the processor is further configured to: receive a user input on the visual object (Leong: fig,2; user such as 220); extract an object included in the at least one second image in response to the user input (Leong: Para.0043; objects on the images); and - 58 -DOCKET NO. SAMS06-19344PATENT while displaying the preview image obtained through the camera on the display (fig.4), display the object on the display by overlaying the object on the preview image (Leong: fig.4; the 402 is overlaying the preview image on the display).  

Regarding Claim 10, Leong teaches the electronic device of claim 1, wherein the processor is further configured to: receive a user input on the visual object (Leong: fig,2; user such as 220); in response to the user input, generate a screen for displaying the at least one second image (Leong: fig.3-4; display images); and display the generated screen on the display (Leong: fig.3-4; display images from the preview images or thumbnails images).  

Regarding Claim 11, Leong teaches the same reason as Claim 1.

Regarding Claim 12, Leong teaches same reason as claim 2.

Regarding Claim 19, Leong teaches same reason as claim 8.

Regarding Claim 20, Leong teaches same reason as claim 10.

Allowable Subject Matter
Claims 3-7, 9 and 13-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach Claims 3 and 13 which specifically comprises the following features in combination with other recited limitations:
-- the processor is further configured to identify that a priority of at least one image in which place information included in the image information is included in a place wish list of a user of the electronic device from among the first images is higher than priorities of other images in which the place information included in the image information is not included in the place wish list of the user.  

The prior art fails to teach Claims  4 and 14 which specifically comprises the following features in combination with other recited limitations:-- the processor is further configured to: identify face tag information included in the image information of each of the first images; identify a graph indicating a relationship of persons based on the identified face tag information; and identify that a priority of an image comprising face tag information regarding a person indicated by a center node of the graph is higher than priorities of images comprising face tag information regarding other persons.  

The prior art fails to teach Claims 5 and 15 which specifically comprises the following features in combination with other recited limitations:
--the processor is further configured to: identify story type information included in the image information of each of the first images; identify a number of story types set for the first images based on the identified story type information; and identify that a priority of an image set to have a story type that is most identified from among the story types is higher than priorities of images set to have other story types.

The prior art fails to teach Claims 6 and 16 which specifically comprises the following features in combination with other recited limitations:
--the processor is further configured to: identify a number of times of viewing of the image included in the image information of each of the first image; and identify that a priority of an image that is viewed a larger number of times than another image is higher than a priority of the other image.

The prior art fails to teach Claims 7 and 17 which specifically comprises the following features in combination with other recited limitations:
--the processor is further configured to: based on a number of the at least one second image exceeding a pre-set number, select a number of third images smaller than or equal to the pre-set number from among the at least one second image based on context information (Para.0044; different sequence of images); and while displaying the preview image obtained through the camera on the display, display a visual object comprising a thumbnail image corresponding to the number of third images smaller than or equal to the pre-set number on the display by overlaying the visual object on the preview image.

The prior art fails to teach Claims 9 and 18 which specifically comprises the following features in combination with other recited limitations:-- the processor is further configured to: based on the object included in the at least one second image indicating a person, identify an object indicating a person from among objects included in the preview image obtained through the camera; and while displaying the preview image obtained through the camera on the display, display the object included in the at least one second image on the display by overlaying the object to be adjacent to the object indicating the person included in the preview image.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAYEZ A. BHUIYAN
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698